Citation Nr: 1622701	
Decision Date: 06/07/16    Archive Date: 06/21/16

DOCKET NO.  11-30 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial disability rating greater than 10 percent for right shoulder strain status post arthroscopic repair.

2.  Entitlement to an initial disability rating greater than 10 percent for degenerative disc disease of the lumbar spine.

3.  Entitlement to an initial disability rating greater than 10 percent for major depression.

4.  Entitlement to a compensable initial disability rating for cephalgia.

5.  Entitlement to a compensable initial disability rating for degenerative disc disease of the cervical spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from September 1985 to December 2009. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office in Cleveland, Ohio (RO).  The Veteran testified at a hearing before the undersigned Veterans Law Judge in February 2016.  A transcript of that hearing is associated with the claims file.

The issues of entitlement to higher initial ratings for degenerative disc disease of the lumbar spine, for degenerative disc disease of the cervical spine, and for major depression are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

On February 25, 2016, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal as to the issues of entitlement to higher initial ratings for right shoulder strain status post arthroscopic repair and for cephalgia.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for an initial disability rating greater than 10 percent for right shoulder strain status post arthroscopic repair have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for withdrawal of the appeal for a compensable initial disability rating for cephalgia have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  During a February 2016 hearing before the Board, the Veteran stated that he wished to withdraw his appeal as to the issues of entitlement to an initial disability rating greater than 10 percent for right shoulder strain status post arthroscopic repair and entitlement to a compensable initial disability rating for cephalgia.  Accordingly, the Board does not have jurisdiction to review the appeal of these issues, and they are dismissed.


ORDER

The appeal for entitlement to an initial disability rating greater than 10 percent for right shoulder strain status post arthroscopic repair is dismissed.

The appeal for entitlement to a compensable initial disability rating for cephalgia is dismissed.


REMAND

During his February 2016 hearing before the Board, the Veteran identified additional private medical treatment records which may be relevant to his appeal for higher initial ratings.  Specifically, the Veteran stated that he received treatment for his lumbar spine disability, cervical spine disability, and depression from Dr. J.B. in Westerville, Ohio.  He also reported treatment for his lumbar and cervical spine disability from Dr. C.D. in Westerville, Ohio.  As none of these treatment records have been considered, the RO should obtain them.  Additionally, the Veteran stated that he received treatment for depression from Dr. S.S.  Although Dr. S.S. submitted a statement in support of the Veteran's claim in February 2016, Dr. S.S.'s records have not been considered.  Accordingly, the RO should obtain all available records from Dr. S.S. as well.

After obtaining all available records, the Veteran should be provided with new VA examinations to determine the current severity of his lumbar spine disability, cervical spine disability, and depression.  The Veteran was last afforded VA examinations assessing the severity of these disabilities in 2009, almost seven years ago.  Further, during his February 2016 hearing before the Board, the Veteran stated that he did not believe that the 2009 VA examinations addressed all of his symptoms and therefore, did not accurately represent the severity of his disabilities.  Toward that end, he noted that the VA examiner did not consider his inability to sit for long periods of time or numbness in the lower extremities related to his lumbar spine disorder; or his muscle weakness, difficulty lifting and reaching above his head, or numbness in the upper extremities associated with his cervical spine disorder.  Additionally, he indicated that he now experiences suicidal thoughts associated with his depression, which was not reported to the VA examiner in 2009.  Accordingly, as the last VA examinations with regard to these issues were conducted almost seven years ago, and those examinations may not reflect all of the symptomatology associated with the Veteran's disabilities, the Board concludes that new VA examinations are warranted in this case to determine the current severity of the Veteran's lumbar spine disability, cervical spine disability, and depression.

Accordingly, the case is REMANDED for the following action:

1.  After obtaining all required authorizations, obtain the Veteran's private treatment records from Dr. J.B., Dr. C.D., and Dr. S.S.  All actions to obtain these records should be documented in the claims file.  The RO must make two attempts to obtain the private treatment records, or make a finding that further requests would be futile.  If no records are obtained, the RO must (1) notify the Veteran of the records that were sought, (2) inform him of the efforts to obtain them, and (3) inform him that the claim will be rated based on the evidence of record but that the claim may be readjudicated if the records are later submitted.  See Pub. L. No. 112-154, § 505, 126 Stat. 1165, 1193 (2012).

2.  Schedule the Veteran for a VA spine examination to determine the current severity of his service-connected lumbar spine and cervical spine disabilities.  The claims file and a copy of this Remand must be provided to and reviewed by the examiner.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished. As to all information requested below, a complete rationale for all opinions must be provided. 

The examiner must determine the range of motion of the Veteran's thoracolumbar spine and cervical spine, in degrees, noting by comparison the normal range of motion of the thoracolumbar spine and cervical spine.  The VA examiner must specifically state whether there is any favorable or unfavorable ankylosis in the thoracolumbar spine or cervical spines, and must also indicate the normal range of motion of the thoracolumbar spine for comparison.  It must also be determined whether there is weakened movement, excess fatigability, or incoordination attributable to the service-connected lumbar or cervical spine disabilities, expressed in terms of the degree of additional range of motion loss or favorable or unfavorable ankylosis due to any weakened movement, excess fatigability, or incoordination.  Finally, an opinion must be stated as to whether any pain found in the spine could significantly limit functional ability during flare-ups or during periods of repeated use, noting the degree of additional range of motion loss or favorable or unfavorable ankylosis due to pain on use or during flare-ups. 

The examiner must also report any associated neurological complaints and findings attributable to the Veteran's service-connected lumbar spine and cervical spine disorders.  The examiner must perform any indicated tests, to include nerve conduction and/or electromyography studies, to evaluate any reported radiating pain.  The examiner must also state whether the Veteran has intervertebral disc syndrome; if so, the examiner must state whether the Veteran experiences incapacitating episodes that require bedrest prescribed by a physician and treatment by a physician, and the frequency and total duration of such episodes over the course of the past 12 months. 

Finally, the examiner must provide an opinion as to whether the Veteran's subjective reports of his symptoms are consistent with the objective clinical findings and must describe functional limitations resulting from the Veteran's lumbar and cervical spine disorders.

3.  Provide the Veteran with a comprehensive VA psychiatric examination to determine the current severity of his major depression.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the report that the entire claims file has been reviewed.  In reviewing the record, the examiner's attention is called to the Veteran's assertions, to include the impact that the Veteran's major depression has on his ordinary activities and his employment, as well as the medical evidence of record.  The examiner must provide accurate and fully descriptive assessments of all psychiatric symptoms.  The examiner must comment upon the presence, frequency, and severity of symptoms due to the service-connected major depression. 

The examiner must also enter a complete multiaxial diagnosis, and assign a Global Assessment of Functioning score based solely on the major depression, together with an explanation of what the score represents in terms of the Veteran's psychological, social, and occupational functioning.

4.  Notify the Veteran that it is his responsibility to report for the scheduled VA examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained which shows that notice was sent to the Veteran's most recent address of record.

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the RO must readjudicate the issues on appeal.  If any benefit sought remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


